EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Aaron Deditch on July 27, 2022.

The application has been amended as follows: 
2.	Claims 15-18 are allowable. The restriction requirement between Species A and B , as set forth in the Office action mailed on January 25, 2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A is withdrawn. Claims 19-28, previously withdrawn from consideration as a result of the restriction requirement, have been canceled by applicant in this examiner’s amendment. 
In view of the withdrawal of the restriction requirement as to the linked inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
In line 22 of Claim 15, the term “a pneumatic braking device” has been changed to read –the pneumatic braking device--, as this term was previously recited in the earlier lines of the claim; 
In line 25 of Claim 15, the terms “a stable state” and “an activated state” have been changed to read –the stable state—and –the activated state--, as both these terms were previously recited in the earlier lines of the claim;
In line 27 of Claim 15, the term “a stable state” has been changed to read –the stable state--, as this term was previously recited in the earlier lines of the claim;
In line 8 of Claim 18, the term “the first valve” has been changed to read –the first 3/2-way valve—to be consistent with the previous claim terminology in the claim; 
In line 9 of Claim 18, the terms “the first valve” have both been changed to read –the first 3/2-way valve—also to be consistent with the previous claim terminology in the claim; and
Claims 19-28 have been cancelled as being drawn to a non-elected invention. 

Drawings
The new Figure 5, 6A, and 6B drawings are approved by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        07/27/22